Citation Nr: 1434526	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbar myositis, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's lumbar myositis claim on appeal is decided.

The Veteran submitted a February 2014 statement in support of his claim alleging that his service-connected disability has worsened.  The Veteran stated that the disability has significantly limited his daily living activities and job functions, and he submitted private treatment records that he contends show exacerbation of his disability.

The Board notes that the Veteran was last afforded a VA spine examination in January 2011 in connection with other back-related issues not currently before the Board.  As the evidence may not accurately reflect the current level of the lumbar myositis disability, a new VA examination should be scheduled. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his lumbar myositis disability since December 2010.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the record.   In addition, relevant ongoing VA treatment records should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to evaluate the current severity of his service-connected lumbar myositis.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include range of motion and the degree at which pain begins.  The examiner should indicate whether symptomatology identified is associated with the service-connected lumbar myositis or with the nonservice connected degenerative disc disease.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim on appeal readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



